          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 1 of 9


 1    RONALD L. RICHMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5                  sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10

11   BOARD OF TRUSTEES OF THE                              Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                               COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                      COLLECTIVE BARGAINING
13   THE LABORERS VACATION-HOLIDAY                         AGREEMENT; TO RECOVER UNPAID
     TRUST FUND FOR NORTHERN                               TRUST FUND CONTRIBUTIONS; AND
14   CALIFORNIA; BOARD OF TRUSTEES OF                      FOR A MANDATORY INJUNCTION
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND RETRAINING
     TRUST FUND FOR NORTHERN
17   CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20   EAGLE ROCK INDUSTRIES, a California
     corporation,
21
                                    Defendant.
22

23            NOW COME the plaintiffs, hereinabove named, and for their causes of action against

24   defendant, allege as follows:

25                                          I. JURISDICTION AND VENUE

26            1.        This is an action for damages for breach of the collective bargaining agreements

27   described below and for injunctive relief. This Court has jurisdiction of the action under and

28   pursuant to the provisions of 29 U.S.C. §185 (§301 of the Labor Management Relations Act of


     4841-9343-2818.1 29512/00301                      –1–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 2 of 9


 1   1947, as amended (“LMRA”) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and
 2   502(e)(1) of the Employee Retirement Income Security Act of 1974, as amended) (“ERISA”).
 3   The suit arises from the defendant’s failure to permit a complete audit of its books and records
 4   as required by the collective bargaining agreements, by the written trust agreements and by
 5   provisions of federal law.
 6            2.        Venue for this action is proper in the U.S. District Court for the Northern District
 7   of California under 29 U.S.C. §1132(e)(2) (ERISA §502(e)(2)) because contributions are made
 8   to, and benefits are paid from, a corporate co-trustee bank in the Northern District of California.
 9                                                 II. PARTIES
10            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers
11   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for
12   Northern California, and Laborers Training and Retraining Trust Fund for Northern California
13   are the plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,
14   Laborers Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund
15   for Northern California, and Laborers Training and Retraining Trust Fund for Northern
16   California (“the Trust Funds”) are trust funds organized under and pursuant to 29 U.S.C.
17   §§186(c)(5) and 186(c)(6) (LMRA §§302(c)(5) and 302(c)(6)). The Trust Funds were
18   established through collective bargaining agreements between the Northern California District
19   Council of Laborers (“Laborers Union”) and employer associations representing construction
20   industry employers doing business in Northern California. The Trust Funds are employee
21   benefit plans created by written trust agreements subject to and pursuant to, 29 U.S.C.
22   §§1002(3) and 1002(37) (ERISA § 3(3) and 3(37)). The Boards of Trustees, as fiduciaries, are
23   the plaintiffs, who sue on behalf of the Trust Funds.
24            4.        Each of the Trust Funds is a third-party beneficiary of the collective bargaining
25   agreements described below.
26            5.        At all times mentioned herein, each of the Trust Funds was an express trust
27   created by a written trust agreement subject to and pursuant to 29 U.S.C. §186 (LMRA §302)
28


     4841-9343-2818.1 29512/00301                       –2–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 3 of 9


 1   and a multi-employer benefit plan within the meaning of 29 U.S.C. §§1002 and 1003 (ERISA
 2   §§3 and 4).
 3            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers and
 4   other related covered employees on whose behalf contributions are made pursuant to collective
 5   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
 6   that employers who are signatories to said collective bargaining agreements comply with the
 7   terms of those agreements with respect to payments and contributions to the Trust Funds.
 8            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times
 9   material hereto, defendant Eagle Rock Industries (“Eagle Rock”) was and is a licensed general
10   engineering contractor in California, with its principal place of business located in Walnut
11   Creek, California. Plaintiffs are further informed and believe, and upon that ground allege, that
12   Eagle Rock is and has been an employer within the meaning of 29 U.S.C. §§1002(5) and 1145
13   (ERISA §§3(5) and 515), and an employer in an industry affecting commerce within the
14   meaning of 29 U.S.C. §185 (LMRA §301).
15                                  III. FIRST CLAIM FOR RELIEF
16                             (Breach of Collective Bargaining Agreement)
17            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the
18   allegations contained in Paragraphs 1-7 of this complaint.
19            9.        By virtue of its membership with United Contractors, defendant Eagle Rock
20   assigned its power of attorney to United Contractors to authorize United Contractors to serve as
21   its collective bargaining representative effective May 2, 2017. By virtue of its assignment,
22   Eagle Rock became bound to a written collective bargaining agreement entered into between
23   United Contractors and the Northern California District Council of Laborers (“Laborers Union”)
24   entitled the Laborers’ Master Agreement for Northern California (“Master Agreement”). In
25   agreeing to be bound to the Master Agreement, Eagle Rock further agreed to be subject to and
26   bound by all provisions and conditions of the written Trust Agreements which established the
27   Trust Funds. Pursuant to the provisions of the Master Agreement, Eagle Rock agreed to be
28


     4841-9343-2818.1 29512/00301                       –3–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
            Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 4 of 9


 1   bound by all terms relating to wages, hours and conditions of employment prescribed therein
 2   with the Laborers Union.
 3             10.      By virtue of the Master Agreement and Trust Agreements, defendant promised
 4   and agreed that: (1) it would pay employee fringe benefit contributions into each Trust Fund in
 5   regular monthly installments commencing on or before the 15th day of the month immediately
 6   succeeding the month in which the work was performed; (2) that in the event that any of said
 7   monthly installments were not paid in full on or before the 25th day of the month in which such
 8   contributions became due, it would pay interest on the delinquent contribution in the amount of
 9   1.5% per month until paid in full, and would also pay the amount of $150 for each delinquent
10   contribution as liquidated damages, and not as a penalty; and (3) that if any suit with respect to
11   any of said contributions or payments were filed against the signatory, it would pay into said
12   Trust Funds the attorneys’ fees, costs and all other expenses incurred in connection with such
13   suit.
14             11.      By virtue of the Master Agreement and Trust Agreements, defendant further
15   promised and agreed that it would permit an auditor assigned by the Trust Funds to enter upon
16   Eagle Rock’s business premises during business hours, at a reasonable time or times, not less
17   than two (2) working days after such request, to examine and copy its books and records, papers
18   or reports as may be necessary to determine whether defendant is making full and prompt
19   payment of all sums due to be paid to the Trust Funds.
20             12.      The Master Agreement between the Laborers Union and Eagle Rock has never
21   been terminated.
22             13.      Plaintiffs have performed all conditions, covenants and promises on their part to
23   be performed in accordance with the terms and conditions of the Master Agreement and Trust
24   Agreements.
25   ///
26   ///
27   ///
28   ///


     4841-9343-2818.1 29512/00301                      –4–
           COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                   TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 5 of 9


 1            14.       Within the past four years, defendant Eagle Rock materially breached and broke
 2   the aforesaid Master Agreement and Trust Agreements in the following respects:
 3                      a.          By failing to report and failing to pay (not reported, not paid), pursuant to
 4                                  an audit, all employee fringe benefit contributions on behalf of its
 5                                  covered employees for the periods ending December 2017, December
 6                                  2018, and December 2019, in the principal amount of $22,457.48,
 7                                  according to proof at trial; and
 8                      b.          By failing to pay interest and liquidated damages on the unpaid and
 9                                  delinquent employee fringe benefit contributions (not reported, not paid),
10                                  pursuant to audit, for the periods ending December 2017, December
11                                  2018, and December 2019 in an amount to be proven at trial.
12            15.       The aforesaid material breaches proximately caused damages to plaintiffs in the
13   following approximate amount, according to proof at trial: for unpaid contributions (reported,
14   not paid) in the principal amount of $22,457.48 plus interest and liquidated damages in an
15   amount to be proven at trial. Interest will continue to accrue at the rate of 1.5% each month
16   during the pendency of this lawsuit.
17            16.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
18   action. Pursuant to the provisions of the Master Agreement and the Trust Agreements, plaintiffs
19   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
20   the within action.
21            WHEREFORE, plaintiffs pray for judgment as set forth below.
22                                        IV. SECOND CLAIM FOR RELIEF
23                      RECOVERY OF UNPAID TRUST FUND CONTRIBUTIONS
24                                              (ERISA §§502(g)(2), 515)
25            17.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
26   allegations contained in Paragraphs 1–16 of this complaint.
27            18.       ERISA §515, 29 U.S.C. §1145, requires defendant to make such contributions to
28   the plaintiffs Trust Funds as are required under the terms of their collective bargaining


     4841-9343-2818.1 29512/00301                           –5–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 6 of 9


 1   agreement with the Union. Pursuant to the provisions of their trust agreements, plaintiffs are
 2   entitled to enforce defendant’s obligations to make those contributions.
 3            19.       Plaintiffs are informed and believe, and on that ground allege, that defendant
 4   failed to report, and failed to pay (not reported, not paid), pursuant to audit, all employee fringe
 5   benefit contributions into each Trust Fund for the periods ending December 2017,
 6   December 2018, and December 2019 in the principal amount of $22,457.48, according to proof
 7   at trial. Defendant is further obligated by the provisions of the Master Agreement and the Trust
 8   Agreements to pay interest on unpaid contributions at the rate of 1.5% per month until paid and
 9   liquidated damages in the amount of $150 for each month that defendant failed to timely report
10   and pay all employee fringe benefit contributions into each Trust Fund.
11            20.       Pursuant to the provisions of ERISA, section 502(g)(2), 29 U.S.C. § 1132(g)(2),
12   plaintiffs are entitled to the following statutory relief:
13                      (a)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not
14                                  paid) pursuant to an audit, in the principal amount of $22,457.48,
15                                  according to proof at trial;
16                      (b)         Section 502(g)(2)(B): for contributions not reported and not paid (audit),
17                                  an award of interest on the unpaid fringe benefit contributions at the rate
18                                  of 1.5% per month, from the date of the delinquency, until the date of
19                                  judgment, calculated to be $7,323.17 through July 7, 2021, according to
20                                  proof at trial; and
21                      (c)         Section 502(g)(2)(C): the additional award of an amount equal to the
22                                  greater of (i) interest on the unpaid fringe benefit contributions at the rate
23                                  of 1.5% per month, from the date of the delinquency, until the date of
24                                  judgment; or (ii) liquidated damages under the Master Agreement and
25                                  trust agreements of $150 for each month that defendant failed to timely
26                                  report and pay all employee fringe benefit contributions into each Trust
27                                  Fund, calculated to be $7,323.17 through July 7, 2021, according to proof
28                                  at trial.


     4841-9343-2818.1 29512/00301                            –6–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 7 of 9


 1            21.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 2   action. Pursuant to the provisions of section 502(g)(2)(D) of ERISA, 29 U.S.C.
 3   § 1132(g)(2)(D), plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs
 4   incurred in the bringing of the within action.
 5                                       V. THIRD CLAIM FOR RELIEF
 6                                            (Mandatory Injunction)
 7                                  (29 U.S.C. §1132(g)(2)(E); ERISA §502(g)(2)(E))
 8            22.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
 9   allegations contained in Paragraphs 1-21 of this complaint.
10            23.       Pursuant to the terms and conditions of the Master Agreement and Trust
11   Agreements, Eagle Rock is required to allow the Trust Funds access to all of its books and
12   records for the period January 1, 2017, through the present to determine the amount of trust fund
13   contributions due and owing. Plaintiffs have, as one of their purposes, the obligation to ensure
14   that contributions required to be made to the Trust Funds are fully and correctly made. The
15   purposes of the respective Trust Funds are to provide health and welfare, vacation, pension and
16   other benefits for laborers, retired laborers and other related covered employees on whose behalf
17   contributions are made, which benefits are supported by such contributions, and to ensure that
18   employers who are signatories to the collective bargaining agreement referred to herein comply
19   with the terms of the agreement with respect to the payment of contributions to the Trust Funds.
20            24.       Pursuant to 29 U.S.C. §1132(g)(2)(E) (ERISA §502(g)(2)(E)), the Court may
21   award such other legal or equitable relief as the Court deems appropriate, and pursuant to
22   29 U.S.C. §1132(a)(3) (ERISA § 502(a)(3)), plaintiffs are entitled to obtain appropriate
23   equitable relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of
24   this Court ordering and requiring Eagle Rock to permit plaintiffs’ auditor access to all of its
25   books and records for the period January 1, 2017, through the present in order to permit
26   plaintiffs to verify the precise amounts owed by defendant to the Trust Funds.
27

28


     4841-9343-2818.1 29512/00301                       –7–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 8 of 9


 1            25.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs
 2   have no adequate legal remedy, in that a complete audit of the books and records for Eagle Rock
 3   is the only means to accurately verify the amounts owed by defendant to the Trust Funds.
 4            WHEREFORE, plaintiffs pray for judgment as set forth below.
 5                                             VI. RELIEF REQUESTED
 6            WHEREFORE, plaintiffs pray for judgment as follows:
 7            1.        On the First Claim for Relief, for damages for breach of the collective bargaining
 8   agreement for judgment against defendant as follows:
 9                      (a)         For unpaid contributions (not reported, not paid) pursuant to audit, in the
10                                  principal amount of $22,457.48 plus interest and liquidated damages in an
11                                  amount to be proven at trial; and
12                      (b)         for costs of suit, attorneys’ fees and for such other further relief as the
13                                  Court may deem just and proper.
14            2.        On the Second Claim for Relief, for recovery under ERISA section 502(g)(2),
15   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows:
16                      (a)         Under section 502(g)(2)(A): for unpaid contributions (not reported, not
17                                  paid) pursuant to an audit, in the principal amount of $22,457.48,
18                                  according to proof at trial;
19                      (b)         Under section 502(g)(2)(B): an award of interest on the unpaid fringe
20                                  benefit contributions (not reported, not paid) pursuant to an audit at the
21                                  rate of 1.5% per month, from the date of delinquency, until the date of
22                                  judgment, calculated to be $7,323.17 through July 7, 2021;
23                      (c)         Under section 502(g)(2)(C): the additional award of an amount equal to
24                                  the greater of (i) interest on the unpaid fringe benefit contributions at the
25                                  rate of 1.5% per month, from the date of delinquency, until the date of
26                                  judgment; or (ii) liquidated damages under the Master Agreement and
27                                  trust agreements of $150 for each month that defendant failed to timely
28


     4841-9343-2818.1 29512/00301                            –8–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
          Case 4:21-cv-05747-KAW Document 1 Filed 07/27/21 Page 9 of 9


 1                                  report and pay all employee fringe benefit contributions into each Trust
 2                                  Funds, calculated to be $7,323.17 through July 7, 2021; and
 3                      (d)         Under section 502(g)(2)(D): an award of attorneys’ fees and costs
 4                                  incurred by plaintiffs in the bringing of the within action, and for such
 5                                  other or further amounts as may be shown at trial, and for such other
 6                                  further relief as the Court may deem just and proper.
 7            2.        On the Third Claim for Relief, that Eagle Rock be compelled to forthwith submit
 8   to an audit of its books and records of the following projects by an auditor selected by plaintiffs,
 9   which audit is to be conducted at Eagle Rock’s business premises during business hours, at a
10   reasonable time or times, and to allow said auditor to examine and copy such books, records,
11   papers, and reports of defendant Eagle Rock that are relevant to the enforcement of the
12   collective bargaining agreement and Trust Agreements, including, but not limited to, the
13   following for the period January 1, 2017 through the present:
14                      California Quarterly Report of Wages, Form DE-6; Federal Tax
                        Forms W-3/W-2 and 1069/1099; Payroll Registers/Journals;
15                      Individual Earnings Records; Source Records, including time cards
                        and time card summaries for all employees; contribution reports for
16                      all trust funds; workers’ compensation reports; certified payroll
                        reports; personnel records indicating job classifications and
17                      hire/termination dates; cash disbursement journal; vendor invoices;
                        copies of subcontract agreements; cash receipts journal; general
18                      ledger; job cost records; records of related entities; and any other
                        books and records that may be necessary to complete the auditor’s
19                      determination or provide additional explanation.
20   DATED: July 27, 2021
21                                                         BULLIVANT HOUSER BAILEY PC
22

23                                                         By    /s/ Sarah Bowen
                                                                Ronald L. Richman
24                                                              Sarah Bowen
25                                                         Attorneys for Plaintiffs
26                                                         *****
27

28


     4841-9343-2818.1 29512/00301                           –9–
        COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT; TO RECOVER UNPAID
                TRUST FUND CONTRIBUTIONS; AND FOR A MANDATORY INJUNCTION
